UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6099


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL SCOTT MCRAE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:97-cr-00094-H-6)


Submitted:   March 30, 2010                 Decided:   April 12, 2010


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Scott McRae, Appellant Pro Se.  Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Scott McRae appeals the district court’s order

finding him ineligible for a sentence reduction under 18 U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         United States v. McRae, No. 5:97-cr-

00094-H-6 (E.D.N.C. Dec. 30, 2009).           We deny McRae’s motion to

hold   his   appeal   in   abeyance   and   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                      2